Case:19-01233-MER Doc#:14 Filed:10/07/19                Entered:10/07/19 16:53:05 Page1 of 10




                         UNITED STATES BANKRUPTCY COURT
                             For the District of Colorado

 In re:           LAKE LOVELAND DERMATOLOGY,                  |       Case No.
                  P.C.                                        |       19-11659 MER
                              Debtor.                         |
                  _______________________________             |       Chapter
                                                              |       11
                  LAKE LOVELAND DERMATOLOGY,                  |
                  P.C.                                        |
                                                              |
                                                              |
                                                              |
                                 Plaintiff                    |       Adv. Proc. No.
                                                              |       19-01233-MER
                  v.                                          |
                                                              |
                  790 EISENHOWER, LLC,                        |
                                                              |
                                  Defendant                   |


        REPLY IN SUPPORT OF MOTION TO DISMISS ADVERSARY COMPLAINT


           Defendant 790 Eisenhower, LLC, (“Eisenhower”), by its undersigned counsel,

 respectfully submits this reply in support of its motion for an Order dismissing each of the claims

 asserted against it in the Adversary Complaint filed herein by the Debtor and Plaintiff, Lake

 Loveland Dermatology, P.C. (“LLD”), for failure to state a claim pursuant to Fed. R. Civ. P.

 12(b)(6) and Fed. R. Bankr. P. 7012 (“Motion”).

           A. Adequacy of Consideration

           In their Response to the Motion (at p. 8), Plaintiff LLD concedes that the only basis for

 the claims in its Complaint is an alleged lack of consideration to LLD, then wholly owned by

 Patrick Lillis, to replace and supersede the 2011 Lease by the 2012 Lease, and then replace and




 {Z0289111/1 }                                 1
Case:19-01233-MER Doc#:14 Filed:10/07/19                Entered:10/07/19 16:53:05 Page2 of 10




 supersede the 2012 Lease by the 2016 Lease. Plaintiff pejoratively characterizes the

 consideration for the replacement Leases in 2012 and 2016 as “pretextual.” Yet LLD effectively

 fails to address Eisenhower’s arguments in the Motion that LLD’s claims, based on lack of

 consideration, fail as a matter of law because (1) there was consideration for both the 2012 and

 2016 Leases since their terms were extended;          (2) extensions of leases are recognized as

 providing adequate consideration; (3) adequate consideration is generally presumed where, as

 here, the contracting parties are closely related; and (4) only in extreme circumstances should a

 court attempt to assess adequacy of consideration. See Motion at pp. 10-13. Here both the tenant

 – LLD – and the landlord – Eisenhower – were wholly owned by Patrick Lillis – each’s effective

 parent – when the 2012 Lease, and then the 2016 Lease, were entered into to supersede and

 replace the then existing Lease.

           LLD erroneously asserts (Resp., p. 4) that “Eisenhower did not agree to extend the [2011]

 lease by nine months” via the 2012 Lease. Yet, LLD admitted in its Complaint, at ¶23, that “[t]he

 new [2012] lease extended the termination date from October 31, 2021 to July 31, 2022.” This

 Complaint allegation was not mistaken. Copies of the 2011 and 2012 Lease are attached hereto

 as Exhibits 1 and 2; Section Two of the Leases reflects the extension of the Lease term from

 November 1, 2021 to July 31, 2022. If what Plaintiff is trying to say is that the 2012 Lease does

 not expressly state that the term extension was the consideration for the rent increase, there is no

 law requiring such an express contract statement as a condition to there being adequate

 consideration.

           LLD’s argument (Mot., p. 5) that by the 2012 Lease, the ten year term of the 2012 Lease

 was “reset” as “a function of Lillis wishing to cancel the first [2011] lease from Plaintiff’s

 putative new owners” – is a bald, unsubstantiated statement that makes no sense and ought not

 bar granting of the Motion. The 2012 Lease was executed on August 1, 2012 (Compl., ¶¶20-21),



 {Z0289111/1 }                                 2
Case:19-01233-MER Doc#:14 Filed:10/07/19                 Entered:10/07/19 16:53:05 Page3 of 10




 which was four years, two and one-half months before Dr. Mott and Skin closed on the purchase

 of LLD from Lillis (on October 16, 2016). Compl., ¶37. For LLD to assert that Lillis’ actions to

 “replace and supersede” – Plaintiff’s own words, see Complaint, ¶¶20-21 – the 2011 Lease with

 the 2012 Lease were part of Eisenhower’s plan to conceal the 2011 Lease from this Plaintiff,

 purchasing LLD over four plus years later, should be summarily rejected by the Court.

           Plaintiff (Resp. at p. 6) cites Lucht's Concrete Pumping, Inc. v. Horner, 255 P.3d 1058,

 1063 (Colo. 2011) to argue that the 2012 Lease somehow lacked consideration because

 consideration was not intended. Yet, the portions of Lucht's quoted by Plaintiff are clearly dicta,

 as the paragraph cited by Plaintiff was located after the court already held that consideration was

 present in the context of a non-compete agreement signed in exchange for an employee’s

 continued employment, see id. at 1061.            The paragraph quoted by Plaintiff begins with

 “Importantly, we note . . . ,” see id. at 1063, and the language quoted by Plaintiff is never applied

 to the facts of the matter, as neither party in Lucht’s ever alleged that the agreement was signed

 with ill-intent. The Court should reject Plaintiff’s attempt to treat mere commentary as binding

 precedent. What the Lucht’s Court did state — as Eisenhower points out in its Motion — is that

 “[e]xcept in extreme circumstances, such as those involving allegations of unconscionability, a

 court should not judge or attempt to assess the adequacy of the consideration. Id. at 1061.

           Citing (Resp., pp. 6-7) the Restatement (Second) of Contracts, Plaintiff argues that there

 was not legal consideration for the 2012 Lease where the term was extended for nine months.

 Yet, Plaintiff fails to address the multiple cases cited by Eisenhower recognizing that an

 extension of a lease term constitutes legal consideration in support of a contract. See Junker v.

 Carlson, 915 N.W.2d 542, 549 (Neb. 2018) (holding that there was adequate consideration for a

 lease modification when in entering “into the amendment that extended the term of the original

 lease, [tenants] agreed to pay rent in exchange for the Trust’s leasing the farmland to them for



 {Z0289111/1 }                                 3
Case:19-01233-MER Doc#:14 Filed:10/07/19                    Entered:10/07/19 16:53:05 Page4 of 10




 the new duration of the lease.”); Ayres v. Burnett, 2014-Ohio-4404, ¶ 17 (Ohio Ct. App. 2014)

 (modification was supported by sufficient consideration via tenant’s continued in possession of

 the premises, enabling the landlord to continue to earn income after the expiration of the original

 lease term). Cf. Urban Sites of Chicago, LLC v. Crown Castle USA, 979 N.E.2d 480, 492-93 (Il.

 App. 2012). Plaintiff cites no authority in support of its conclusory, illogical, and unsupportable

 argument that the Lease extension of nine months in 2012 was only a pretext. Because a nine-

 month extension of the 2012 Lease constitutes consideration as a matter of law—as would the

 four plus year term extension under the 2016 Lease—Plaintiff’s claims based on lack of

 consideration should be dismissed.

           Plaintiff most notably ignores In re Sea Turtle Cinemas, Inc., 440 B.R. 438 (Bankr.

 D.S.C. 2010), which involved similar facts – the same owners increasing rent on a lease between

 tenant and landlord entities wholly owned – and a similar claim – to avoid a subsequent lease

 that increased rent on the basis of lack of consideration. See Mot., pp. 12-13. Rejecting the

 debtor-lessee’s lack of consideration argument, the Court stated the following pertaining to

 LLD’s claims herein:

           Debtor incurred a detriment from the execution of the amended lease. In
           exchange, Landlord incurred benefits both from [the lender] and from Debtor. It is
           immaterial that Debtor did not receive a direct benefit from its execution of the
           amended lease. Especially in cases where entities are closely related, as in the
           present case, …. [A] holding that the original lease is controlling in this case
           would upset commercial financial markets. Allowing Debtor to disregard the
           amended lease agreement in favor of the original lease agreement would pave the
           way for future lessees who discovery subsequent to the signing of a lease a
           modification that they are dissatisfied with the terms of the new lease to argue,
           perhaps successfully, that the modification was for no consideration and therefore
           is of no effect.

 Id. 442 (emphasis added).

           Plaintiff’s effort to distinguish Sea Turtle fails. Plaintiffs argue (Resp., p. 7) that LLD and

 Eisenhower were not closely related merely because they each had the same owner; LLD



 {Z0289111/1 }                                   4
Case:19-01233-MER Doc#:14 Filed:10/07/19                Entered:10/07/19 16:53:05 Page5 of 10




 attempts to distinguish Sea Turtle because there the tenant and landlord entities were not owned

 by a single person, but by “the same group of individuals and entities”. This distinction is

 meaningless. Whether owned by one or several of the same owners, the landlord-tenant

 relationship was found by the Sea Turtle court to be “closely related”, making that court’s

 analysis of the adequacy of consideration issue directly on point and wholly supportive of

 Eisenhower’s position.

           B. Statute of Limitations

           Plaintiff proffers no real argument as to how or why any claim to avoid the 2012 Lease is

 not barred by the three year statute of limitations. See Response, pp. 9-10. Plaintiff only argues,

 without citation to any legal authority, that it should be able to revive a claim on which the

 statute of limitations has completely run simply because the ownership of Plaintiff later changed

 hands. However, it is undisputed that from the time the 2012 Lease was signed – by LLD – and

 during the entirety of the running of the three-year statute of limitations related to the claim to

 avoid the 2012 Lease, LLD knew of the terms of the 2012 Lease it signed—that the rental rate

 had been increased—as LLD was wholly owned by Dr. Lillis during the three year period, and

 for more than another year after that. Plaintiff’s argument that it should be able to re-open a long

 since expired statute of limitations simply because it changed ownership after the statute of

 limitations ran is insupportable. To hold otherwise would allow new owners of a business to

 second-guess and re-open old contracts on which the statute of limitations has expired because

 the new owner may not have been privy to facts related to the contract’s formation. The purpose

 of the statute of limitations is “promoting justice, avoiding unnecessary delay, and preventing the

 litigation of stale claims.” Murry v. GuideOne Specialty Mut. Ins. Co., 194 P.3d 489, 491 (Colo.

 App. 2008). Any claim based on the alleged lack of consideration of the 2012 Lease is time-

 barred.



 {Z0289111/1 }                                 5
Case:19-01233-MER Doc#:14 Filed:10/07/19                      Entered:10/07/19 16:53:05 Page6 of 10




           C. Plaintiff’s Equitable Subordination and Unjust Enrichment Claims

           In its Response (at pp. 10-12), Plaintiff effectively concedes that its equitable and unjust

 enrichment claims are based entirely on its allegation that Patrick Lillis somehow acted

 improperly when, as the then sole owner of LLD and Eisenhower, he superseded and replaced

 the 2011 Lease with the 2012 Lease, and four plus years later, the 2012 Lease with the 2016

 Lease. Yet, as argued in the Motion and above herein, it was not improper, and Plaintiff has

 failed to state a claim based on, Lillis’s decision, as the sole owner of the landlord and tenant

 entities, to increase the rent when coupled with an extension of the Lease term. As pointed out in

 the Motion (at p. 8), nowhere in the Complaint does LLD allege that the rental rate under the

 2012 Lease or the 2016 Lease was above market rate. And Plaintiff wholly ignores the analysis

 in Section IV.B. of the Motion – that as a matter of law Eisenhower breached no duty, fiduciary

 or otherwise, to LLD in entering into the 2012 and/or 2016 Leases. See Motion analysis, at pp.

 13-19.          Since there was no duty preventing Lillis, as LLD’s sole owner, from increasing the

 Lease rent paid and received by his then wholly owned entities, there can be no plausible

 argument that it was inequitable or unjust for Lillis to enter into these Leases prior to selling

 LLD to Dr. Mott and Skin in October 2016 – and after disclosing the 2016 Lease and affording

 Dr. Mott, Skin, their counsel and financial advisor, full opportunity to perform due diligence on

 the 2016 Lease, including the reasonableness of the Lease rent and ten year term.1

           LLD’s claim for unjust enrichment also fails as a matter of law because the claim is

 barred by the applicable Colorado statute of limitations. LLD asserts it can recover rent paid by

 LLD since August 2012 in excess of $825,000 under its unjust enrichment theory. However, “an

 injury is different from the damages that flow from the injury . . . . [D]amages do not need to be

 1 Following oral argument on September 26, 2019, the Court acknowledged the 2016 Lease is the operative lease
 unless the Court hereafter orders otherwise.




 {Z0289111/1 }                                     6
Case:19-01233-MER Doc#:14 Filed:10/07/19                  Entered:10/07/19 16:53:05 Page7 of 10




 known before accrual of a claim.” Brodeur v. Am. Home Assurance Co., 169 P.3d 139, 147 n.8

 (Colo. 2007); see Broker House Int'l, Ltd. v. Bendelow, 952 P.2d 860, 863 (Colo. App. 1998)

 (uncertainty as to the precise extent of damage neither precludes the filing of a suit nor delays the

 accrual of a claim for purposes of the statute of limitations); see also Duell v. United Bank, 892

 P.2d 336, 340 (Colo. App. 1994) (“[O]nce some injury has occurred, the statute [of limitations]

 begins to run, notwithstanding that further injury continues to occur.”). The 2011 Lease was

 executed approximately eight years before the petition date, and the 2012 Lease was executed

 approximately seven years before the petition date. LLD and Eisenhower knew of all lease terms

 at the time each was executed, and far more than three years prior to the petition date.

           Under Colorado law, “unjust enrichment is a form of relief in quasi-contract or contract

 implied in law [so] the time within which to assert such a claim ordinarily is assessed under the

 three-year statute of limitations for contract actions.” Weinman v. Crowley, Adv. Proc. No. 17-

 1195-TBM, (Bankr. D. Colo. 2017) (quoting Sterenbuch v. Goss, 266 P.3d 428, 437 (Colo. App.

 2011)); see also C.R.S. § 13-80-101(1)(a) (providing for a three year statute of limitations after

 the alleged cause of action accrues.) Applying the applicable statute of limitations to defeat stale

 claims:

                  . . . comports with the purposes of underlying statutes of
                  limitations, that is, of “discourag[ing] unnecessary delay and
                  forestall[ing] prosecution of stale claims.” Lake Canal Reservoir
                  Co. v. Beethe, 227 P.3d 882, 886 (Colo. 2010) (quoting Jones, 828
                  P.2d at 224). These purposes would be defeated if plaintiffs were
                  allowed to delay filing tortious interference claims until, as was the
                  case here, years later when a contingency is resolved, thus
                  requiring parties to litigate claims arising out of events which
                  occurred long ago.
 Sterenbuch, 266 P.3d at 434. LLD’s asserted unjust enrichment claim for rent “since August

 2012” is time barred on its face by the applicable statute of limitations.




 {Z0289111/1 }                                  7
Case:19-01233-MER Doc#:14 Filed:10/07/19                Entered:10/07/19 16:53:05 Page8 of 10




           Even if the unjust enrichment claim was not time barred, that particular claim cannot

 prevail on the merits under a Rule 12(b)(6) standard. The Colorado Supreme Court recently

 reaffirmed the elements of an unjust enrichment claim:

                  [A] plaintiff must prove three elements: “(1) [T]he defendant
                  received a benefit (2) at the plaintiff's expense (3) under
                  circumstances that would make it unjust for the defendant to retain
                  the benefit without commensurate compensation.”
 City of Arvada v. Denver Health, 403 P.3d 609, 616 (Colo. 2017) (quoting Lewis v. Lewis, 189

 P.3d 1134, 1141 (Colo. 2008)). LLD asserts that Eisenhower received a benefit at LLD’s

 expense: increased rent “without any consideration whatsoever.” This inaccurate premise is

 belied by the plain language of the 2016 Lease, and LLD ignores the extended four-year term of

 the lease received by LLD, which was adequate consideration and not unfair or unjust. See

 Section A., supra. Accordingly, LLD’s claim for unjust enrichment fails as a matter of law

 based on the plain and unambiguous language in the operative 2016 Lease.

           Finally, LLD’s equitable subordination claim also fails, given that there was nothing

 inequitable, unfair, illicit, or unjust about the 2016 Lease transaction. Under the clear terms of

 the 2016 Lease, LLD received a four-year extension of its right to possession in exchange for a

 5.3% increase in the rent rate from the prior terminated 2012 Lease. “Equitable subordination is

 an extraordinary remedy to be employed by courts sparingly. ‘Wrongful or unpredictable

 subordination spans legal uncertainty of a particular type: the risk that a court may refuse to

 honor an otherwise binding agreement on amorphous grounds of equity.’” In re Alternate Fuels,

 Inc., 789 F.3d 1139 (10th Cir. 2015) (quoting In re Lifschultz Fast Freight, 132 F.3d 339, 347

 (7th Cir. 1997)). At the time the 2016 Lease was executed, LLD and Eisenhower were well

 aware of all prior leases – having executed them – and adequate consideration was given in




 {Z0289111/1 }                                 8
Case:19-01233-MER Doc#:14 Filed:10/07/19                Entered:10/07/19 16:53:05 Page9 of 10




 exchange for any increased rent. On these indisputable facts, any claim for equitable

 subordination must fail.

           WHEREFORE, for the reasons stated in the Motion and herein, Eisenhower requests that

 the Motion be granted, and that it be awarded its attorneys’ fees and costs in filing the Motion.

 DATE: October 7, 2019

                                               SENN VISCIANO CANGES, P.C.

                                               /s/ Frank W. Visciano______________
                                               Frank Visciano
                                               1700 Lincoln Street, Suite 4300
                                               Denver, CO 80203
                                               Phone Number: (303) 298-1122
                                               fvisciano@sennlaw.com



                                               MARKUS WILLIAMS YOUNG & HUNSICKER

                                               /s/Matthew T. Faga______________
                                               Matthew T. Faga
                                               Jennifer M. Salisbury
                                               1700 Lincoln Street, Suite 4500
                                               Denver, CO 80203
                                               Phone Number: (303) 318-0120
                                               mfaga@markuswilliams.com
                                               jsalisbury@markuswilliams.com

                                               CO-COUNSEL FOR DEFENDANTS




 {Z0289111/1 }                                9
Case:19-01233-MER Doc#:14 Filed:10/07/19                Entered:10/07/19 16:53:05 Page10 of 10




                                   CERTIFICATE OF SERVICE

          I hereby certify that on October 7, 2019 a true and correct copy of REPLY IN
 SUPPORT OF MOTION TO DISMISS ADVERSARY COMPLAINT was served via
 CM/ECF on all counsel of record in this Adversary Proceeding, with a courtesy copy sent via e-
 mail to the following:

           Jordan D. Factor on behalf of Plaintiff Lake Loveland Dermatology P.C.
           jfactor@allen-vellone.com ; la@allen-vellone.com

           Michael T. Gilbert on behalf of Plaintiff Lake Loveland Dermatology P.C.
           mgilbert@allen-vellone.com

           Jeremy T. Jonsen on behalf of Plaintiff Lake Loveland Dermatology
           jjonsen@allen-vellone.com

           Lance J. Goff on behalf of Plaintiff Kevin John Mott
           lance@goff-law.com ; bart@goff-law.com

           Lee M. Kutner on behalf of Plaintiff Skin P.C.
           lmk@kutnerlaw.com ; vlm@kutnerlaw.com


                                                /s/ Serina Schaefer
                                                Serina Schaefer for Markus Williams
                                                Young and Hunsicker, LLC




 {Z0289111/1 }                                10
